Citation Nr: 0511058	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  02-07 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from November 1955 to June 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefits sought on 
appeal.  The appellant is the veteran's surviving spouse.


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
October 2001, the immediate cause of death being noted as 
stopped breathing due to or as a consequence of anoxic brain 
injury, due to or a consequence of coma, due to or a 
consequence of status post cardiopulmonary arrest with 
prolonged resuscitation.

2.  During the veteran's lifetime, service connection was 
established for anxiety reaction evaluated as 50 percent 
disabling and right little finger fracture evaluated as 0 
percent (noncompensable) disabling.  

3.  A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor did a service-
connected disability contribute substantially or materially 
to cause death, nor did a service-connected disability 
combine to cause death or aid or lend assistance to the 
production of death.

4.  The veteran did not die of a service-connected 
disability, or have a total disability permanent in nature 
resulting from a service-connected disability, or die while a 
disability so evaluated was in existence.



CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
1101, 1110, 1112, 1131, 1310 (West 2002); 38 C.F.R. 3.303, 
3.312, 3.316 (2004).

2.  The basic criteria for entitlement to Dependents' 
Educational Assistance allowance under Chapter 35, Title 38, 
United States Code are not met.  38 U.S.C.A. §§ 3500 and 3501 
(West 2002); 38 C.F.R. § 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

By a letters dated November 2001 and May 2004, the RO 
notified the appellant of the information and evidence not of 
record that is needed, the information and evidence that the 
VA will seek to provide, the information and evidence the 
appellant must provide, and requested any additional evidence 
the appellant has that pertains to the claim.  38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim.  She has been made 
aware of how VA would assist her in obtaining evidence and 
information.  She has not identified any additional, relevant 
evidence that has not been requested or obtained.  Assistance 
shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The letters indicated that the RO had received her 
claim for service connection for cause of the veteran's death 
and eligibility to Dependences' Educational Assistance under 
38 U.S.C. Chapter 35.  The letters informed the appellant of 
what the evidence must show to establish entitlement to the 
benefits she wanted.  

The appellant was informed that she had within 30 days from 
the date of the November 2001 letter and 60 days from the 
date of the May 2004 letter, to submit information.  The 
appellant was told of what information/evidence that had 
already been received.  She was informed if there were more 
records to complete the enclosed VA Form 21-4142s, and VA 
would assist in obtaining the records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that he wanted VA to 
obtain for her; send the evidence VA needed as soon as 
possible and be sure to put his VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

After the November 2001 letter was sent, a rating decision 
was issued in December 2001 followed by a statement of the 
case in April 2002.  In November 2003 a Board decision 
remanded the case and requested a VA opinion as to the 
veteran's cause of death.  In October 2004 a VA physician 
rendered an opinion.  A supplemental statement of the case 
was issued in January 2005.  

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.

II.  Issues

A.  Cause of death

Background

The veteran's Certificate of Death indicates he died in 
October 2001, the immediate cause of death being noted as 
stopped breathing due to or as a consequence of anoxic brain 
injury, due to or a consequence of coma, due to or a 
consequence of status post cardiopulmonary arrest with 
prolonged resuscitation.

During the veteran's lifetime, the veteran was service 
connected for anxiety reaction evaluated as 50 percent 
disabling and right little finger fracture evaluated as 0 
percent (noncompensable) disabling.

On her VA Form 1-9, Appeal to the Board of Veterans' Appeals, 
dated in May 2002, the appellant alleges that the veteran 
died from the same reason he was hospitalized for in 1962 
while in service, alcoholic seizures.  The appellant insists 
that the veteran was 50 percent service connected for 
posttraumatic stress disorder (PTSD) and not anxiety 
reaction.

The veteran's service medical records are silent for 
complaints, treatment, or diagnosis of anoxic brain injury or 
cardiovascular disorders.  Service medical records show that 
in December 1961, the veteran was hospitalized with a 
diagnosis of phobic reaction, claustrophobia.  During his 
hospitalization the veteran described his father as an 
alcoholic.  The veteran indicated that while in the Navy he 
had a variety of disciplinary actions for AWOL, fighting, and 
drinking.  A Physical Evaluation Board in April 1962 found 
the veteran unfit to perform the duties of his rating because 
of physical disability noted as anxiety reaction.

VA outpatient treatment records dated 1998 to October 2001 
show that the veteran was being treated for alcohol 
dependence, coronary artery disease, coronary artery bypass 
graft, left ventricle dysfunction, mitral valve repair, and 
depression.

VA hospital reports dated in October 2001 showed that the 
veteran was admitted with complaints of nausea, vomiting, 
volume depletion, and diarrhea.  While in the hospital he 
developed atrial fibrillation with rapid ventricular response 
and was stabilized.  He developed a lower lobe pneumonia.  
His oxygen saturation level decreased and reportedly began 
seizing shortly after asking for a drink of water.  He went 
into asystole and was subsequently coded and intubated.  The 
veteran had a significant past medical history of alcoholism, 
which was thought to be related to anoxic brain injury.  

As a result of a November 2003 Board remand an opinion was 
requested from the VA as to the cause of the veteran's death.  
In October 2004 a VA psychiatrist who reviewed the veteran's 
claims file rendered an opinion.  The physician noted that 
the veteran was trained as a diver while in service and was 
drinking heavily during his military service.  He noted that 
the veteran was treated at the VA Medical Center on several 
occasions and was followed in the ambulatory mental 
healthcare clinic for generalized anxiety disorder.  The 
physician indicated that there were comments in the notes 
that were crafted by family that suggest he was treated for 
PTSD; however, there was no evidence to support a diagnosis 
of PTSD present in his chart review.  The physician noted 
that there was in fact evidence counter to PTSD, specifically 
disputing this diagnosis in the charts.

There was a substantial history to support alcohol 
dependence.  Alcohol dependence was also a focus of treatment 
in these records.  The veteran had a history of alcohol 
withdrawal requiring medical supervision.  The physician 
noted that until the events surrounding his death, there was 
no history of seizure.  

The physician noted that specifically related to the events 
surrounding death, the veteran was admitted on Monday October 
1, 2001.  In the intake information, the family reports that 
his last drink was on Friday, September 28th prior to 
admission.  The veteran was seen in the life support unit and 
admitted to a medicine team.  He was subsequently transferred 
to the intensive care unit.  While in the intensive care 
unit, he began to have a seizure following a drink of water.  
At the time of his seizure, the veteran was approximately 6 
days from his last use of alcohol.  

It was the physician's opinion, based on his training and 
experience, that the veteran did not have PTSD.  The 
physician indicated that it was difficult for him to imagine, 
especially with personal knowledge of some of the treating 
physicians, that PTSD was overlooked in the veteran.  He was 
very comfortable with the diagnosis of generalized anxiety 
disorder as well as the diagnosis of alcohol dependence.  

Based on the same foundation, the physician noting chart 
review and training and experience, he believed that the 
veteran had had episodes of alcohol withdrawal.  These 
episodes had required medical supervision.  They had not been 
complicated by delirium tremens or seizures.  

As the veteran was 6 days out from his last use of alcohol, 
it was possible; however, not probable, based on work done by 
Victor and Adams, who described the peak onset for seizures 
occurring day 1 after stopping drinking, and by day 6 less 
than 5 percent of people have spontaneous seizures.  Given 
that this was not an absolute exclusion, it was possible that 
the seizure was precipitated by alcohol withdrawal.  This 
was, in fact, consistent with the notes by the attending 
neurologist.

The physician noted that alcohol abuse and dependence or 
abuse were not accepted conditions for service-connection for 
the veteran.

The physician noted that general anxiety disorder was a 
condition that was accepted for service-connection for this 
veteran.  Based on his training and experience, the physician 
did not see an association between the diagnosed and accepted 
service-connected condition, generalized anxiety disorder, 
and the cause of death.  The cause of death, he noted, was 
clearly stated in the report as "Stopped breathing secondary 
to anoxic brain injury as a consequence of coma as a 
consequence of status post cardiopulmonary arrest with 
prolonged resuscitation.  Although the immediate cause of 
death was, at times, not reflective of the underlying 
illness, there was ample documentation to reflect substantial 
cardiac disease.  The physician stated that certainly the 
association of generalized anxiety disorder and cardiac 
disease was known; however, he did not believe, based on his 
training and experience, that generalized anxiety disorder 
was the cause nor did it have any substantial contribution to 
the event of death for this veteran.

Criteria

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death." 38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 
U.S.C.A. §§ 1110 and 1112 (setting forth criteria for 
establishing service connection).  A service-connected 
disability is the principal cause of death when that 
disability, "singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1 
(1999); 38 C.F.R. § 3.303(a) (2003).

Analysis

The veteran's service medical records show no treatment for 
any cardiovascular conditions.  There were also no complaints 
relative to this condition.  Therefore, incurrence in service 
is not factually shown.

Certain chronic disabilities, such as arteriosclerosis, 
cardiovascular-renal disease, including hypertension are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  There 
is no medical evidence showing that any cardiovascular 
disease, including hypertension or arteriosclerosis was 
manifested within the first post-service year.  The earliest 
medical evidence showing treatment for any of these disorders 
is dated many years after service.

The appellant has alleged that the veteran's service 
connected anxiety reaction caused his death.  Service 
connection may be established on a secondary basis for a 
disability, shown to be proximately due to, or the result of, 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  Prior to his death, the veteran 
was service-connected for anxiety reaction evaluated as 50 
percent disabling and right little finger fracture evaluated 
as 0 percent (noncompensable) disabling.  

An opinion rendered by a VA physician in October 2004 noted 
that based on his training and experience, the physician did 
not see an association between the diagnosed and accepted 
service-connected condition, generalized anxiety disorder, 
and the cause of death.  The cause of death, he noted, was 
clearly stated in the report as "Stopped breathing secondary 
to anoxic brain injury as a consequence of coma as a 
consequence of status post cardiopulmonary arrest with 
prolonged resuscitation.  Although the immediate cause of 
death was, at times, not reflective of the underlying 
illness, there was ample documentation to reflect substantial 
cardiac disease.  The physician stated that certainly the 
association of generalized anxiety disorder and cardiac 
disease was known; however, he did not believe, based on his 
training and experience, that generalized anxiety disorder 
was the cause nor did it have any substantial contribution to 
the event of death for this veteran.

For these reasons, it is concluded that the evidence against 
the claim is more probative and of greater weight and, based 
on this evidence, finds as fact that service connection for 
the cause of the veteran's death is not warranted.  There is 
simply no competent evidence indicating that the cessation of 
breathing due to, or as a consequence of, anoxic brain 
injury, due to or a consequence of coma, due to or a 
consequence of status post cardiopulmonary arrest with 
prolonged resuscitation that caused the veteran's death were 
incurred in service.  A VA physician opined that the 
veteran's service connected anxiety reaction did not cause or 
aggravate any of the medical conditions that caused his 
death, nor did his anxiety reaction cause or contribute 
substantially or materially to cause the veteran's death.  
There is no benefit of the doubt that could be resolved in 
the appellant's favor.

B.  Chapter 35 Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died approximately 38 years after 
service due to a nonservice-connected disability.  Since 
service connection has not been established for the cause of 
the veteran's death, it follows that the appellant is not 
entitled to the Dependents' Educational Assistance on this 
basis.  At the time of the veteran's death, he was not in 
receipt of a total and permanent disability evaluation due to 
service-connected disability.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Chapter 35 Dependents' Educational Assistance 
is denied.


	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


